

	

		III

		109th CONGRESS

		1st Session

		S. RES. 330

		IN THE SENATE OF THE UNITED STATES

		

			December 12, 2005

			Mr. Frist (for himself,

			 Mr. Reid, Mr.

			 Coleman, Mr. Dayton,

			 Mr. Akaka, Mr.

			 Alexander, Mr. Allard,

			 Mr. Allen, Mr.

			 Baucus, Mr. Bayh,

			 Mr. Bennett, Mr. Biden, Mr.

			 Bingaman, Mr. Bond,

			 Mrs. Boxer, Mr.

			 Brownback, Mr. Bunning,

			 Mr. Burns, Mr.

			 Burr, Mr. Byrd,

			 Ms. Cantwell, Mr. Carper, Mr.

			 Chafee, Mr. Chambliss,

			 Mrs. Clinton, Mr. Coburn, Mr.

			 Cochran, Ms. Collins,

			 Mr. Conrad, Mr.

			 Cornyn, Mr. Corzine,

			 Mr. Craig, Mr.

			 Crapo, Mr. DeMint,

			 Mr. DeWine, Mr.

			 Dodd, Mrs. Dole,

			 Mr. Domenici, Mr. Dorgan, Mr.

			 Durbin, Mr. Ensign,

			 Mr. Enzi, Mr.

			 Feingold, Mrs. Feinstein,

			 Mr. Graham, Mr.

			 Grassley, Mr. Gregg,

			 Mr. Hagel, Mr.

			 Harkin, Mr. Hatch,

			 Mrs. Hutchison, Mr. Inhofe, Mr.

			 Inouye, Mr. Isakson,

			 Mr. Jeffords, Mr. Johnson, Mr.

			 Kennedy, Mr. Kerry,

			 Mr. Kohl, Mr.

			 Kyl, Ms. Landrieu,

			 Mr. Lautenberg, Mr. Leahy, Mr.

			 Levin, Mr. Lieberman,

			 Mrs. Lincoln, Mr. Lott, Mr.

			 Lugar, Mr. Martinez,

			 Mr. McCain, Mr.

			 McConnell, Ms. Mikulski,

			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of

			 Florida, Mr. Nelson of

			 Nebraska, Mr. Obama,

			 Mr. Pryor, Mr.

			 Reed, Mr. Roberts,

			 Mr. Rockefeller,

			 Mr. Salazar, Mr. Santorum, Mr.

			 Sarbanes, Mr. Schumer,

			 Mr. Sessions, Mr. Shelby, Mr.

			 Smith, Ms. Snowe,

			 Mr. Specter, Ms. Stabenow, Mr.

			 Stevens, Mr. Sununu,

			 Mr. Talent, Mr.

			 Thomas, Mr. Thune,

			 Mr. Vitter, Mr.

			 Voinovich, Mr. Warner, and

			 Mr. Wyden) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Relative to the death of Eugene Joseph

		  McCarthy, former United States Senator for the State of

		  Minnesota.

	

	

		Whereas Eugene J. McCarthy devoted many years of his life

			 to teaching in public high schools and other institutions of higher learning in

			 the service of the youth of our Nation;

		Whereas Eugene J. McCarthy served in the House of

			 Representativess from 1949 to 1959; and

		Whereas Eugene J. McCarthy served the people of Minnesota

			 with distinction from 1959 to 1971 in the United States Senate: Now, therefore,

			 be it

		

	

		That the Senate has heard with

			 profound sorrow and deep regret the announcement of the death of the Honorable

			 Eugene J. McCarthy, former member of the United States Senate.

		That the Secretary of the Senate communicate

			 these resolutions to the House of Representatives and transmit an enrolled copy

			 thereof to the family of the deceased.

		That when the Senate adjourns today, it stand

			 adjourned as a further mark of respect to the memory of the Honorable Eugene J.

			 McCarthy.

		

